          Case 6:20-cv-01157-ADA Document 2 Filed 12/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 GLU MOBILE INC.,                               §
                                                §
                    Plaintiff,                  §
                                                §
 v.                                             §         Civil Action No. 6:20-cv-01157
                                                §
 REWORKS OY,                                    §               Jury Trial Requested
                                                §
                    Defendant.                  §
                                                §

                           PLAINTIFF GLU MOBILE INC.’S
                        CORPORATE DISCLOSURE STATEMENT

       In accordance with Rule 7.1 of the Federal Rules of Civil Procedure, Glu Mobile Inc. states

that it is a publicly held corporation that has no parent corporation. Tencent Holdings Limited is

a publicly held corporation and its wholly-owned subsidiary, Red River Investment Limited, owns

10% or more of Glu Mobile Inc.’s stock.
          Case 6:20-cv-01157-ADA Document 2 Filed 12/17/20 Page 2 of 2




 Date: December 17, 2020                          Respectfully submitted,

                                                  /s/ Elizabeth M. Chiaviello
                                                  Elizabeth Chiaviello
                                                  State Bar No. 4088913
                                                  elizabeth.chiaviello@morganlewis.com

                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                  1000 Louisiana Street, Suite 4000
                                                  Houston, Texas 77002-5006
                                                  T. 713.890.5000
                                                  F. 713.890.5001

                                                  Michael J. Lyons
                                                  (pro hac vice pending)
                                                  michael.lyons@morganlewis.com

                                                  Ehsun Forghany
                                                  (pro hac vice pending)
                                                  ehsun.forghany@morganlewis.com

                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                  1400 Page Mill Road
                                                  Palo Alto, California 94304-1124
                                                  T. 650.843.4000
                                                  F. 650.843.4001

                                                  Attorneys for Plaintiff Glu Mobile Inc.




                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on December 17, 2020, a true and correct

copy of the foregoing document was electronically filed via the Court’s CM/ECF system per Local

Rule CV-5, which will send a notification of electric filing to all counsel of record who have

appeared in this case.

                                                   /s/ Elizabeth M. Chiaviello
                                                   Elizabeth M. Chiaviello

                                              2
